J-A20029-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: L.J., A MINOR,       IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA




APPEAL OF: J.J., MOTHER,

                     Appellant               No. 3161 EDA 2014


            Appeal from the Order Entered October 20, 2014
          In the Court of Common Pleas of Philadelphia County
  Family Court at No(s): 51-FN-337013-2009, CP-51-DP-0000731-2014




IN THE INTEREST OF: E.J., A MINOR,       IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA




APPEAL OF: J.J., MOTHER,

                     Appellant               No. 3162 EDA 2014


            Appeal from the Order Entered October 20, 2014
          In the Court of Common Pleas of Philadelphia County
  Family Court at No(s): 51-FN-337013-2009, CP-51-DP-0000732-2014



IN THE INTEREST OF: J.J., A MINOR,       IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA




APPEAL OF: J.J., MOTHER,

                     Appellant               No. 3163 EDA 2014
J-A20029-15


             Appeal from the Order Entered October 20, 2014
           In the Court of Common Pleas of Philadelphia County
   Family Court at No(s): 51-FN-337013-2009, CP-51-DP-0000733-2014


BEFORE: DONOHUE, SHOGAN, and WECHT, JJ.

MEMORANDUM BY SHOGAN, J.:FILED AUGUST 26, 2015

      Paternal Grandmother, J.J., is the adoptive mother (“Mother”) of L.J.,

born in April of 2004, and his twin brothers, E.J. and J.J., born in October of

2005 (collectively, the “Children”).     Mother appeals the order ceasing

reunification efforts and suspending visitation based on the juvenile court’s

finding of aggravated circumstances. We affirm.

      The   Department    of Human     Services (“DHS”)     received a Child

Protective Services (“CPS”) report on December 17, 2013, alleging that a

household member had beaten E.J. the previous day.           The matter was

referred to the Department of Public Welfare (“DPW”) for an investigation

due to the conflict of interest arising from Mother’s receipt of an adoption

subsidy from DHS. DPW social workers interviewed the Children and Mother

on December 18, 2013. The social workers learned that T.M. (“Aunt”) had

whipped E.J. with a belt approximately twenty times at Mother’s direction,

resulting in injuries to E.J.   Additionally, DPW confirmed that a report of

abuse regarding L.J. had been indicated on June 17, 2013. Although DHS

and DPW instructed Mother to take the Children for medical attention on

December 18, 2013, she did not comply until December 20, 2013, when the




                                     -2-
J-A20029-15


Children saw their family physician, Dr. Claudia Ferran. Dr. Ferran reported

injuries to E.J. and L.J. consistent with abuse.1

       Based on its investigation, DPW indicated the December 17, 2013 CPS

report for abuse against Aunt and against Mother as a perpetrator by

omission.     Although the Children were permitted to remain in Mother’s

home, DPW instituted a safety plan for the Children that precluded anyone

from using physical discipline on the Children. However, while visiting the

Children on March 24, 2014, DPW supervisor, Alexander Prattis, Jr., heard

from E.J. that Mother had beaten him again, causing an injury to his groin.

Based on Mother’s alleged violation of the safety plan, DHS filed a CPS

report, obtained an order of protective custody for the Children, and placed

them in foster care at the Presbyterian Children’s Village.

       Dr. Stephanie Deutsch, a Child Abuse Specialist, evaluated the

Children on April 3, 2014. Dr. Deutsch opined that, as a result of the abuse

to E.J., he suffered permanent scars, impaired functioning, and significant

stress-related behavioral issues. Regarding J.J. and L.J., Dr. Deutsch opined

that all of their injuries were consistent with non-accidental trauma and child

abuse.

____________________________________________


1
   Dr. Ferran’s report stated as follows: “Physical abuse-[E.J.] and his
brothers were whipped-E.J. with extensive markings-with loop marks and
abrasions on chest, back, arms and legs. Please see pictures. The markings
are consistent with forceful whipping with a belt causing bruising and skin
breadown.” Child Advocate Exhibit 2, E.J. Progress Notes at 2.



                                           -3-
J-A20029-15


       The juvenile court conducted an adjudicatory hearing on May 1, 2014.

Based on the evidence received, the juvenile court adjudicated the Children

dependent, made a finding that Mother was a perpetrator of abuse by

omission,2 continued the Children’s placement in foster care, and continued

the supervised visits until therapeutic visits could begin.

       As advocate for the Children, the Defender Association of Philadelphia

(“Child Advocate”) filed a motion for a finding of aggravating circumstances

under 42 Pa.C.S. § 6302 on August 1, 2014. The juvenile court conducted a

hearing on October 20, 2014. After receiving testimonial, documentary, and

photographic evidence, the juvenile court found aggravating circumstances,

determined that efforts to reunify the family were not necessary, continued

the Children’s placement in foster care, and discontinued Mother’s visitation.

N.T., 10/20/14, at 90–92.         Mother filed this appeal; she and the juvenile

court complied with Pa.R.A.P. 1925. Mother presents the following questions

for our consideration:

    1. Did the trial court abuse its discretion and commit legal error
       under 42 Pa.C.S. § 6303, given that [Child Advocate] failed to
       prove by clear and convincing evidence that the child or another
       child of Mother was the victim of physical abuse resulting in
       serious bodily injury or aggravated physical neglect?


____________________________________________


2
   As of the May 1, 2014 hearing, the March 26, 2014 CPS report regarding
the alleged injury to E.J.’s groin was still under investigation. N.T., 5/1/14,
at 28, 39, 42. At the October 20, 2014 hearing, Mother’s counsel indicated
that the March 2014 CPS report was unfounded. N.T., 10/20/14, at 83.



                                           -4-
J-A20029-15


   2. Did the trial court abuse its discretion and commit legal error in
      its suspension of visitation between the child and Mother, given
      that [Child Advocate] presented insufficient evidence to
      demonstrate that visitation would pose a grave threat to the
      child?

Mother’s Brief at 4.

      Initially, we note that Mother did not appeal the adjudication of

dependency.      Currently, she appeals the juvenile court’s finding of

aggravating circumstances and the suspension of visitation. We are mindful

that the Juvenile Act, 42 Pa.C.S. §§ 6301–6365 (“the Act”), which was

amended in 1998 to conform to the federal Adoption and Safe Families Act

(“ASFA”), 42 U.S.C. §§ 671-679c, controls the adjudication and disposition

of dependent children. In re R.P., 957 A.2d 1205, 1217 (Pa. Super. 2008).

“The policy underlying these statutes aims at the prevention of children

languishing indefinitely in foster care, with its inherent lack of permanency,

normalcy, and long-term parental commitment.” Id. at 1218. Furthermore,

the 1998 amendments to the Act, as required by ASFA, place the focus of

dependency proceedings on the child.      Safety, permanency, and the well-

being of the child must take precedence over all other considerations,

including the rights of the parents. Id. Moreover:

         [w]e accord great weight to [the fact-finding] function of
         the hearing judge because he is in the position to observe
         and rule upon the credibility of the witnesses and the
         parties who appear before him. Relying upon his unique
         posture, we will not overrule his findings if they are
         supported by competent evidence.




                                    -5-
J-A20029-15


      In re B.B., 745 A.2d 620, 622 (Pa. Super. 1999) (citations
      omitted). “Although bound by the facts, we are not bound by
      the trial court’s inferences, deductions, and conclusions
      therefrom; we must exercise our independent judgment in
      reviewing the court’s determination, as opposed to its findings of
      fact, and must order whatever right and justice dictate.” In re
      C.J., 729 A.2d 89, 92 (Pa. Super. 1999) (citing In re Donna
      W., 325 Pa.Super. 39, 472 A.2d 635 (1984) (en banc)).

In re D.A., 801 A.2d 614, 618 (Pa. Super. 2002).

      Here, Child Advocate averred, and the juvenile court found, the

existence of aggravated circumstances under 42 Pa.C.S. § 6302, thereby

allowing the juvenile court to suspend efforts at reunification. That section

provides, in relevant part, as follows:

      Aggravated     circumstances.         Any   of    the    following
      circumstances:

                                    * * *

      (2) The child or another child of the parent has been the victim
      of physical abuse resulting in serious bodily injury, sexual
      violence or aggravated physical neglect by the parent.

42 Pa.C.S. § 6302(2). “If the court finds from clear and convincing evidence

that aggravated circumstances exist, the court shall determine whether or

not reasonable efforts to prevent or eliminate the need for removing the

child from the home or to preserve and reunify the family shall be made or

continue to be made and schedule a hearing.” 42 Pa.C.S. § 6341(c.1); In

the Matter of A.H., 763 A.2d 873, 878 (Pa. Super. 2000).          “Clear and

convincing” evidence has been defined as testimony that is “so clear, direct,

weighty, and convincing as to enable the trier of facts to come to a clear


                                      -6-
J-A20029-15


conviction, without hesitancy, of the truth of the precise facts in issue.” In

re A.B., 63 A.3d 345, 349 (Pa. Super. 2013) (quoting In re C.R.S., 696
A.2d 840, 843 (Pa. Super. 1997) (citation omitted)).

     Mother first argues that the juvenile court used a lower standard than

what is mandated by the Act to conclude that the Children suffered serious

bodily injury. Mother’s Brief at 18. According to Mother, the evidence failed

to establish that the Children were victims of physical abuse resulting in

serious bodily injury or aggravated physical neglect. Id. Mother identifies

serious   bodily   injury   as   consisting   of   multiple   bone   fractures   or

developmental delays.       Id. at 19–20.      Mother submits that courts are

particularly concerned about evidence of old fractures and attempts by

parents to conceal the abuse. Id. at 20 (distinguishing In the Matter of

A.H., 763 A.2d 873 (Pa. Super. 2000), and In re R.P., 957 A.2d 1205 (Pa.

Super. 2008)). Mother asserts that, because the Children at issue suffered

injuries far less severe, Child Advocate failed to meet its burden that there

was clear and convincing evidence of serious bodily injury to the Children.

Id. at 21. Additionally, Mother contends, given Dr. Deutsch’s testimony that

scars fade, Child Advocate “failed to prove by clear and convincing evidence

that the injuries suffered by the [C]hildren resulted in serious, permanent

disfigurement.” Id. at 22. Finally, Mother argues, “There is no evidence in

the record that any of the [C]hildren suffered a condition that seriously

impaired their functioning. . . .     Speculation by [Dr. Deutsch] does not


                                       -7-
J-A20029-15


amount to clear and convincing evidence of an injury covered by 42 Pa.C.S.

§ 6302.” Id. at 23. Therefore, Mother concludes, Child Advocate “failed to

prove by clear and convincing evidence that the injuries suffered by the

[C]hildren were the result of aggravated physical neglect.” Id.

      As used in the statute, serious bodily injury means “bodily injury which

creates a substantial risk of death or which causes serious, permanent

disfigurement or protracted loss or impairment of the function of any bodily

member or organ.”      42 Pa.C.S. § 6302.      Aggravated physical neglect is

“[a]ny omission in the care of a child which results in a life-threatening

condition or seriously impairs the child’s functioning.” Id.

      Here,   the   juvenile   court   supported   its   finding   of   aggravated

circumstances with the following rationale:

      Expert testimony provided by Dr. Deutsch established that the
      Children’s injuries were non-accidental injuries which resulted in
      serious bodily injury. (N.T. 10/20/14, pgs. 55, 57). Dr. Deutsch
      testified that the scarring the Children had was significant and
      permanent. (N.T. 10/20/14, pgs. 29, 34). Dr. Deutsch also
      testified that the injuries the Children sustained rises [sic] to the
      level of child abuse and Dr. Deutsch diagnosed the Children’s
      injuries as “non-accidental trauma”. (N.T. 10/20/14, pg. 35).
      Dr. Deutsch testified that during her physical examination of
      [E.J.], she saw scarring on [E.J’s] anterior and posterior chest,
      and abrasions and scars to his bilateral thighs that were
      consistent with the marks a loop from a belt would leave. (N.T.
      10/20/14, pg. 29). Dr. Deutsch testified during the abuse
      investigation, [E.J.] disclosed that his leg did hurt him and due
      to the pain, he had to limp. (N.T. 10/20/14, pg. 35). Dr.
      Deutsch asked [E.J.] whether he experienced pain as a result of
      the injuries inflicted by Mother and he responded that he did.
      (N.T. 10/20/14, pg. 27). Mother, as the sole caregiver, was
      responsible for [the C]hildren’s care. Mother admitted that the
      beating of [E.J.] and [L.J.] in December 2013 was at her

                                       -8-
J-A20029-15


       direction, she was in the house when the abuse took place and
       she did not try to stop it. (N.T. 5/01/14, pg. 24). Mother stated
       that she realized the beating was severe when she heard [E.J.]
       yelling but she never went to check on [E.J.] either during or
       after the beating. (N.T. 5/01/14, pgs. 24, 35). [The] Children
       were regularly physically disciplined in Mother’s home. (N.T.
       5/01/14, pgs. 16, 21–24). All three Children identified Mother
       as the perpetrator of the injuries they sustained.          (N.T.
       10/20/14, pg. 56). A review of the record establishes the
       seriousness and non-accidental character of the Children’s
       injuries. (N.T. 5/01/14, pgs. 19, 20, 25, 26, 35, 43). A finding
       of aggravated circumstances is supported under current law.
       Mother was responsible for caring for the Children and for the
       Children’s welfare. Mother’s failure to adequately protect [the]
       Children resulted in [the] Children suffering serious bodily
       injuries and permanent disfigurement.

       The record reflects that [the] Children suffered serious bodily
       injury that was non-accidental, caused [the] Children severe
       pain, and impaired Children’s functioning. Child Advocate and
       DHS presented clear and convincing evidence to warrant a
       finding of aggravated circumstances. The testimony of the DHS
       witnesses and the expert, Dr. Deutsch, was credible. The trial
       court did not abuse its discretion in ordering for DHS to cease
       reasonable efforts to reunify [C]hildren with Mother. The health
       and safety of the Children supersede all other considerations. It
       is well within [the juvenile court’s] discretion to order cessation
       of reunification services. The abuse by the Mother precludes the
       necessity of reasonable reunification efforts.

Juvenile Court Opinion, at 3/3/15, at 4–5.

       Upon review, we conclude that the testimonial, documentary, and

photographic evidence3 supports the juvenile court’s finding that Mother

____________________________________________


3
   The Child Advocate proffered colored photographs bearing witness to the
Children’s physical injuries. For example, one photograph depicted an
“acute wound with scabbing” on E.J.’s chest as a result of the December 16,
2013 whipping. As of Dr. Deutsch’s April 3, 2014 exam, the wound was a
scar. Child Advocate Exhibit 5 at 170, 182; Child Advocate Exhibit 2 at 176.



                                           -9-
J-A20029-15


disciplined the Children—or instructed a family member to discipline them—

with a belt or wire. N.T., 5/1/14, at 9, 11, 14–16, 20–27, 33–34, 37, 43,

47–49, 71–72; N.T., 10/20/14, at 24–26, 29, 31–34, 40, 44–52, 55–57.

The evidence indicates that the December 16, 2013 whipping was painful

and that E.J. was uncomfortable sitting down, and he presented at school

with a limp. N.T., 5/1/14, at 14–15, 17–18; N.T., 10/20/14, at 21, 27, 35–

36, 64. Mr. Prattis testified to old injuries that he observed on each of the

Children and to an open wound on J.J.’s left leg several days after the

December 16, 2013 whipping. N.T., 5/1/14, at 25–26, 43.

     Additionally, expert medical testimony, which the juvenile court found

credible, substantiates that, as a result of Mother’s actions and omissions,

the Children suffer from permanent disfigurement in the form of scarring on

their bodies, as well as emotional trauma.   N.T., 10/20/14, at 29, 31–36,

44–47, 53–57, 63–64, 91; Child Advocate Photographs 170, 175, 176, 177,

178, 179, 180, 181, 182.     Regarding E.J. specifically, as a result of the

December 16, 2013 abuse, his ambulation was impaired, and he would have

experienced difficulty sleeping and showering. Id. at 35, 64. Moreover, E.J.

and J.J. made suicidal gestures and demonstrated significant behavioral

issues. N.T., 5/1/14, at 53–55; N.T., 10/20/14, at 39. At the time of the

hearing, J.J. was enrolled in a partial therapy program and E.J. was

hospitalized for therapeutic services. N.T., 5/1/14, at 53–55. The Children

were recommended for trauma therapy. Id. at 37–38, 49, 53–56, 60. Until


                                   - 10 -
J-A20029-15


removed from Mother’s care, the Children also experienced enuresis

(involuntary urinating).        N.T., 5/1/14, at 60.   The DHS social worker

believed the Children would not be safe if returned to Mother. Id. at 64.

       A most disturbing facet of this case is Mother’s education and

employment background. Mother holds a master’s degree in social work and

has fifteen years of experience in the child welfare program, as well as

ongoing training in that field as a foster parent and as an adoptive parent.

N.T., 5/1/14, at 29–32; N.T., 10/20/14, 78–79, 91–92. Despite her training

not to use physical discipline,4 Mother confirmed that she would “spank” the

Children with a belt. N.T., 5/1/14, at 71–72. Mother showed no interest in

the Children’s injuries, no remorse for beating the Children or instructing

Aunt to beat them, and she would justify the reports of injuries; indeed, she

did not intervene in the December 16, 2013 beating until E.J. had been

whipped twenty times, and she refused to seek medical treatment for him.

Id. at 23–24, 33–36, 74, 77–78. Moreover, the Children’s school filed “at

least four additional previous [reports] of child abuse in regards to this

family,” and Mother ignored requests from the Children’s school to provide

them with evaluations and counseling despite E.J. and J.J. being in crises.

Id. at 37–38, 49.       Of great concern is Mother’s admission that she would
____________________________________________


4
   Mr. Prattis testified that “foster parents cannot physically discipline the
children whatsoever.” N.T., 5/1/14, at 29. Also, Mother “would actually
have been the one who was trained to teach the foster parents and to make
sure that they are not physically disciplining the children.” Id. at 31.



                                          - 11 -
J-A20029-15


continue to use physical discipline on the Children and “beat their asses” if

their behavior is inappropriate.    Id. at 39, 47, 60–61, 64.   Based on the

evidence of record, we discern no abuse of the juvenile court’s discretion or

error of law. Child Advocate presented clear, direct, weighty, and convincing

evidence to enable the juvenile court to come to a clear conviction, without

hesitancy, that aggravating circumstances existed. In re A.B., 63 A.3d at

349.    Thus, we affirm its finding of aggravating circumstances and the

cessation of reasonable efforts toward reunification.

       Mother’s second issue challenges the juvenile court’s suspension of

visitation between the Children and Mother because Child Advocate failed to

present sufficient evidence that visitation would pose a grave threat to the

Children.   Mother’s Brief at 23.     According to Mother, the record lacks

evidence that visitation with Mother posed a grave threat to the Children due

to Mother suffering from a grave moral deficiency.       Id. at 25.   On the

contrary, Mother asserts, the juvenile court found at the August 15, 2014

hearing that Mother had been fully compliant with her objectives and

directed that Mother be allowed visitation.   Id. (citing Dependency Review

Order, 8/15/14).   Additionally, Mother continues, the juvenile court heard

evidence that the Children “wanted to make contact and spend time with

their mother, even if they had to ‘sneak’ to do it.” Id. at 26. Mother also

asserts that “the March 24, 2014 report prompting the removal of the

[C]hildren, the report that alleges Mother’s violation of the safety plan, was


                                     - 12 -
J-A20029-15


unfounded” and, therefore, should not have been considered by the juvenile

court. Id. at 26–27 (citing N.T., 10/20/14, at 83; 23 Pa.C.S. § 6337(a); 55

Pa. Code § 3490.34). Finally, Mother argues:

       No new testimony on the threat of future harm to the [C]hildren
       was admitted on October 20, 2014. No testimony that even
       supervised visitation would severely endanger the [C]hildren was
       admitted or allowed.     Therefore, there was no evidence to
       determine that Mother possessed a moral deficiency constituting
       a grave threat to the [C]hildren.

Id. at 28.5

       In a dependency case,

          [t]he standard against which visitation is measured ...
          depends upon the goal mandated in the family service
          plan. Where ... reunification still remains the goal of the
          family service plan, visitation will not be denied or reduced
          unless it poses a grave threat. If ... the goal is no longer
          reunification of the family, then visitation may be limited
          or denied if it is in the best interests of the child or
          children.

____________________________________________


5
   In support of her position, Mother relies on In the Interest of Rhine,
456 A.2d 608 (Pa. Super. 1983). We distinguish that case factually. The
Rhine Court determined that the aggregate evidence from five hearings “did
not rise to the level of clear and convincing, competent evidence of a grave
threat to the child.” Id. at 620. “There was no attempt to relate [the
child’s] difficult conduct to [the parents] as, in fact, [the parents] had been
prevented from visiting [their daughter] for several months before this
behavior occurred.” Id. Moreover, the evidence demonstrated that the
father’s health issue and the mother’s personal issue were being effectively
managed and resolved. Id. Contrarily, the evidence at hand rose to the
level of clear and convincing evidence that Mother used a belt or cord—or
allowed Aunt to use a belt or cord—to discipline the Children, resulting in
permanent disfigurement.         Moreover, Mother admitted that she would
continue to use corporal punishment because she was not going to allow the
Children to run her home. N.T., 05/01/14, at 39, 47, 61, 64–65.



                                          - 13 -
J-A20029-15


      In re B.G., 774 A.2d 757, 760 (Pa.Super.2001) (quoting In re
      C.J., 729 A.2d 89, 95 (Pa.Super.1999)). The “grave threat”
      standard is met when “the evidence clearly shows that a parent
      is unfit to associate with his or her children;” the parent can then
      be denied the right to see them. In re C.J., supra at 95. This
      standard is satisfied when the parent demonstrates a severe
      mental or moral deficiency that constitutes a grave threat to the
      child. See id.

In re C.B., 861 A.2d 287, 293–294 (Pa. Super. 2004).

      Here, at the conclusion of the October 20, 2014 hearing, the juvenile

court denied visitation in the following context:

            [CHILD ADVOCATE]: And I would ask, given your ruling
      today, that you suspend visits with [Mother].

            THE COURT: At this point --

            [DEFENSE COUNSEL]: Objection.

           THE COURT: -- at this point, we’ll suspend the visits with
      [Mother].

                                    * * *

            [DEFENSE COUNSEL]: -- is there a reason for the Court’s
      -- please, because --

            THE COURT: Because -- based on the ruling of today.

             [DEFENSE COUNSEL]: -- but that doesn’t mean that my
      client can’t see her children. The rights of my client have not
      been terminated. My client has not –

            THE COURT: Doesn’t have to.

            [DEFENSE COUNSEL]:         -- presented a grave threat to
      these children.

             THE COURT: As of this point, since there’s no reasonable
      efforts, according to the law, and according to the statute, okay,
      the [DHS] does not have to do anything. As a matter of fact,

                                     - 14 -
J-A20029-15


      the Court could order [DHS] to file a termination petition as of
      today, which I’m not doing, because I would like to think I
      followed the law.

            And the law says if that [sic] aggravated circumstances
      have been found at the time [of] a permanency hearing, which it
      has, because we’re between a permanency hearing, then the
      Court would give the parties 30 days, and particularly [DHS], to
      figure out and to explore the goal.

           Now, that being said -- means that [DHS] has to explore
      any other relatives that the children may have as possible
      resources.

            [DEFENSE COUNSEL]: There’s a relative here today who
      has supplied her information, and will continue to supply it to the
      --

            THE COURT: Okay. So, at that point, [DHS] -- [DHS],
      right now, they [sic] only sole thing they have to do, okay, is to
      explore if there’s any relatives to possibly place these children,
      okay? That’s it.

N.T., 10/20/14, at 92–94.      Additionally, in its opinion to this Court, the

juvenile court explained the basis for its conclusion that a grave threat to the

Children existed:

      Mother physically abused the Children to such a degree to
      demonstrate a severe mental or moral deficiency constituting a
      grave threat to the safety and welfare of the Children. Mother is
      a highly educated person and holds a master’s degree in social
      work. (N.T. 05/01/14, pg. 30). Additionally being an adoptive
      parent, Mother was trained and trained others on not using
      physical discipline on Children. (N.T. 05/01/14, pgs. 29–30).
      Mother has worked in a child welfare program for over fifteen
      years and had ongoing training regarding physical discipline.
      (N.T. 05/01/14, pgs. 30–31). Mother ordered the Aunt to beat
      [E.J.] while Mother was in another room. (N.T. 05/01/14, pg.
      23). The record established that Mother heard [E.J.] screaming,
      but did not intervene until after he had been hit 20 times. (N.T.
      05/01/14, pgs. 20, 23–24). Children were regularly physically
      disciplined in Mother’s home. (N.T. 05/01/14, pgs. 16, 21–24).

                                     - 15 -
J-A20029-15


      Mother did not check the injuries that the Children sustained on
      the day of the incident or the day after the incident. (N.T.
      05/01/14, pgs. 35–36). The record further established that
      Mother refused to take the Children to the emergency room
      when the primary care doctor was not available on the date of
      the injury. It wasn’t until two days later that the Children saw
      their doctor.    (N.T. 05/01/14, pgs. 36–37).       The Children
      specifically mentioned that Mother was the perpetrator of the
      abuse and that at times Mother directed Aunt to beat the
      Children. (N.T. 10/20/14, pgs. 27, 43). Dr. Deutsch testified
      that the Children’s injuries were non-accidental injuries which
      resulted in serious bodily painful injuries. (N.T. 10/20/14, pgs.
      29, 34, 35, 55, 57). Mother admitted using physical discipline
      against her Children, and that she would continue to use
      physical discipline because she was not going to allow the
      Children to run her home. (N.T. 05/01/14, pgs. 39, 47, 61, 64–
      65). Even after a safety plan was put in place, Mother continued
      to use physical discipline. (N.T. 05/01/14, pgs. 28, 42, 49–50).
      Dr. Deutsch further testified that the Children ha[d] several old
      scars that covered their body. (N.T. 10/20/14, pgs. 44, 45).
      These old scars were consistent with loop marks from belts,
      indicating physical abuse over a period of time. Based on the
      violent prolonged nature of Mother’s conduct by consistently
      ordering the beating of the Children whereby [sic] leaving
      disfigurement marks, the trial court concluded that Mother
      possessed a moral deficiency constituting a grave threat to the
      Children. The physical abuse of these Children, in this case by a
      highly educated trained person in social work, was so heinous
      and repugnant that the grave threat standard was met when
      evidence clearly showed that Mother was unfit to associate with
      her Children; therefore, visits had to be suspended. Mother
      constituted a grave threat to the safety and welfare of the
      Children.

Juvenile Court Opinion, 3/3/15, at 6–7.

      Our review of the record confirms support for the juvenile court’s

findings.   As the Child Advocate asserts, the May 1, 2014 testimony

highlighted the injuries E.J. suffered during the December 16, 2013 whipping

by Aunt at Mother’s direction. Child Advocate’s Brief at 40. Additionally, Dr.


                                    - 16 -
J-A20029-15


Deutsch’s October 20, 2014 testimony informed the juvenile court that the

Children had endured ongoing abuse directly by Mother while in her care and

had suffered permanent scarring as a result of injuries sustained during

multiple instances of physical discipline. N.T., 10/20/14, at 24–26, 51–52,

54–57; 29, 31–34, 40, 44–50, 54–57.                Indeed, Dr. Deutsch identified

injuries that Dr. Ferran did not note during her December 20, 2013

examination, suggesting that those injuries were sustained after the

December 16, 2013 incident and while the safety plan was in place. N.T.,

10/20/14, at 48–50, Child Advocate Exhibit 5 at 18.6            Most importantly,

____________________________________________


6
   We acknowledge Mother’s complaint that the trial court relied on the
March 24, 2014 CPS report, despite it subsequently being unfounded.
Mother’s Brief at 26–28. However, we conclude Mother’s complaint lacks
merit. As the Child Advocate observed:

       [Mother’s] argument fails for several reasons. First, . . . the
       Trial Court’s decision to suspend visitation was based on a whole
       host of reasons, which would have been legally sufficient without
       [the challenged] statement. See Trial Court Opinion at 6–7.

             Second, the testimony offered by DHS was limited to the
       fact that a report had been made that Mother had punished
       [E.J.] physically with a belt and that the report was under
       investigation. N.T. 5/1/14, 28.

                                          * * *

             Third, [Mother] conflates and confuses the violation of a
       safety plan with an indicated report of abuse. [Mother’s] Brief at
       26–28. . . . The Court’s determination that Mother violated the
       safety plan is well-supported by the evidence, independent of
       whether her violation of the safety plan constituted abuse under
       the Child Protective Services Law (CPSL). The testimony was
(Footnote Continued Next Page)


                                          - 17 -
J-A20029-15


despite her training not to use physical discipline on the Children, Mother did

so—or directed Aunt to discipline the Children—without remorse or regard

for the Children’s well-being. N.T., 5/1/14, at 20–24, 33–37, 74, 77–78.

      Notwithstanding her education and training, Mother turned a blind eye

to the Children’s injuries, her role in causing them, and the destructive

impact of physical discipline in this case. Two of the Children made suicidal

gestures, demonstrated significant behavioral issues, and were referred for

wrap-around services. Additionally, E.J. was hospitalized, and J.J. entered a

partial program for services. All of the Children were candidates for trauma

therapy, and all denied feeling safe in Mother’s home because they had been

whipped with a belt and hit with a wire.            Child Advocate Exhibit 5 at 1,

Exhibit 6 at 1, Exhibit 7 at 1.

      Based on the foregoing, we discern no error in the trial court’s legal

conclusion that Mother’s repeated use of physical discipline—or her directing

Aunt to whip the Children—which resulted in disfiguring marks, emotional

trauma, and stress-related behavior constituted a grave threat to the

Children. Therefore, we affirm the cessation of visitation.

      Order affirmed.


                       _______________________
(Footnote Continued)

      clear that E.J. reported being beaten with a belt by Mother after
      the safety plan was instituted. N.T. 5/1/14, 28, 41–42, 50.

Child Advocate’s Brief at 48–50 (footnotes omitted).



                                           - 18 -
J-A20029-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/2015




                          - 19 -